Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5883 Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/08 FORM N-CSR Item 1. Reports to Stockholders. -2- Dreyfus International Stock Index Fund ANNUAL REPORT October 31, 2008 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 39 Statement of Financial Futures 40 Statement of Assets and Liabilities 41 Statement of Operations 42 Statement of Changes in Net Assets 43 Financial Highlights 44 Notes to Financial Statements 53 Report of Independent Registered Public Accounting Firm 54 Important Tax Information 55 Board Members Information 58 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund Dreyfus International Stock Index Fund We present to you this annual report for Dreyfus International Stock Index Fund, covering the 12-month period from November 1, 2007, through October 31, 2008. These are difficult times for international investors. A credit crunch that began in the United States in 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions. Meanwhile, the global economic slowdown has gathered momentum, depressing investor sentiment, consumer confidence and business investment around the world. These factors undermined equity returns in most regions, including formerly high-flying emerging markets. The depth and duration of the economic downturn will depend on how quickly the global financial system can be stabilized.We believe that government efforts in the United States and Europe meet several critical requirements for addressing todays financial stresses, and we expect them to contribute to a more orderly deleveraging process. However, recuperation from the financial crisis is likely to take time. In the mean-time,we encourage you to keep in touch with your financial advisor and maintain a long-term and disciplined perspective to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, attractive valuations among fundamentally sound companies and a large pool of worldwide financial liquidity that could be deployed gradually as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation November 17, 2008 2 Fund and Market Performance Overview For the 12-month period ended October 31,2008,Dreyfus International Stock Index Fund produced a total return of 46.37% . 1 This compares with a 46.62% total return for the funds benchmark, the Morgan Stanley Capital International Europe,Australasia, Far East Free Index (the MSCI EAFE Free Index or the Index), during the same period. 2 International stock markets fell sharply during an especially turbulent reporting period due to a worldwide economic slowdown and an intensifying global financial crisis, which was particularly severe over the last two months of the reporting period. The Funds Investment Approach The fund seeks to match the performance of the MSCI EAFE Free Index, a broadly diversified, international index composed of approximately 1,100 stocks that trade in 21 major markets outside the United States. The fund attempts to match the Indexs return before fees and expenses by aligning the portfolio composition with the composition of the MSCI EAFE Free Index.The fund also invests in securities that represent the market as a whole, such as stock index futures, and manages its exposure to foreign currencies so that the funds currency profile matches the currency makeup of the MSCI EAFE Free Index. International Equities Suffered in a Global Financial Crisis Following a downward trend established by the United States, most regions of the world were adversely affected by slowing economic growth, which fueled fears of a potentially deep and prolonged global recession. As global demand eased, commodity prices that had soared over the reporting periods first half plummeted over the second half. Meanwhile, a global credit crunch that began in 2007 developed into a The Fund 3 D I S C U S S I O N O F F U N D P E R F O R M A N C E (continued) full-blown financial crisis later in the reporting period, nearly leading to the collapse of the global banking system in September 2008. Government and regulatory authorities intervened, pumping billions of dollars into the system to restore a degree of investor confidence.These efforts included capital infusions by the United States, United Kingdom and other governments, as well as coordinated reductions of short-term interest rates by major central banks. As market conditions deteriorated, many highly leveraged institutional investors were forced to de-lever their portfolios, selling their more liquid investments to raise cash for margin calls and redemptions. Selling pressure led to broadly lower prices even among fundamentally sound markets and stocks. In addition, the financial crisis left many companies scrambling to secure funding from a rapidly shrinking supply of available credit. Broad-Based Declines Hurt All Countries and Sectors All 21 countries tracked by the Index posted negative double-digit absolute returns. Some of the Indexs greater disappointments came from Great Britain, Japan, France, Germany and Australia. Conversely, New Zealand, Portugal, Austria, Ireland and Greece were among the Indexs better relative performers. From a market sector standpoint, the Indexs most significant laggards included the banking, materials, capital goods, diversified financials and energy industry groups, while results were better from stocks within the household and personal products, health care equipment and services, semiconductor, commercial services and suppliers, and software and services areas. Belgiums Fortis, the Royal Bank of Scotland and the National Bank of Greece fell sharply due to difficulties encountered in the global credit crisis.The Index also showed declines among individual stocks such as global commodities chain manager Noble Group, a Hong Kong company that manages the flow of raw materials from source to destination. Some of the Indexs better performers were located in Hong Kong, where Wing Lung Bank rebounded from earlier weakness. A number 4 of Japanese stocks also performed relatively well, including Fast Retailing Co., a casual-wear retailer. Other winners included lender Acom and Hisamitsu Pharmaceutical, a manufacturer and supplier of transdermal patches used primarily to treat pain. Results in Australia and Germany were mixed. In Australia, laggards included investment management firm Babcock & Brown and Macquarie Goodman Group,an industrial real estate firm.A more favorable contribution to performance came from Origin Energy, a seller of natural gas, electricity and liquefied petroleum gas. In Germany, while the Indexs performance was stifled by department store retailer Karstadt Quelle, automobile maker Volkswagen proved to be the Indexs second best performing stock for the reporting period. Index Funds Offer Diversification Benefits As an index fund, we attempt to replicate the returns of the MSCI EAFE Free Index by closely approximating its composition. In our view, one of the benefits of an index fund is that it offers a broadly diversified investment vehicle that can help investors manage risks by limiting the impact on the overall portfolio of unexpected losses in any single country, industry group or holding. November 17, 2008 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect that may be extended, terminated or modified. Had these expenses not been absorbed, the funds return would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Free Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries.The index reflects actual investable opportunities for global investors for stocks that are free of foreign ownership limits or legal restrictions at the country level. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 10/31/08 1 Year 5 Years 10 Years Fund (46.37)% 3.30% 0.99%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus International Stock Index Fund on 10/31/98 to a $10,000 investment made in the Morgan Stanley Capital International Europe,Australasia, Far East Free Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries and includes net dividends reinvested and reflects actual investable opportunities for global investors for stocks that are free of foreign ownership limits or legal restrictions at the security or country level. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Stock Index Fund from May 1, 2008 to October 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2008 Expenses paid per $1,000  $ 2.40 Ending value (after expenses) $591.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2008 Expenses paid per $1,000  $ 3.05 Ending value (after expenses) $1,022.12  Expenses are equal to the funds annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS O c t o b e r 3 1 , 2 0 0 8 Common Stocks96.4% Shares Value ($) Australia5.8% AGL Energy 17,165 158,682 Alumina 60,463 84,015 Amcor 34,100 130,912 AMP 77,271 280,475 Aristocrat Leisure 12,996 32,783 Asciano Group 20,850 29,112 ASX 7,107 141,032 Australia & New Zealand Banking Group 78,334 903,375 AXA Asia Pacific Holdings 32,642 95,450 Babcock & Brown 9,065 7,819 Bendigo and Adelaide Bank 11,778 104,315 BHP Billiton 137,300 2,618,871 Billabong International 6,249 49,492 BlueScope Steel 34,848 101,644 Boart Longyear Group 62,017 17,858 Boral 24,301 72,602 Brambles 54,273 285,343 Caltex Australia 4,873 30,247 CFS Retail Property Trust 75,030 101,535 Coca-Cola Amatil 23,138 123,247 Cochlear 2,530 95,590 Commonwealth Bank of Australia 53,951 1,456,685 Computershare 17,767 98,886 Crown 17,377 77,173 CSL 23,852 577,152 CSR 37,349 53,535 Dexus Property Group 114,018 56,532 Fairfax Media 57,398 73,077 Fortescue Metals Group 48,260 a 95,203 Fosters Group 81,038 306,700 Goodman Fielder 49,986 54,744 Goodman Group 64,963 40,587 GPT Group 77,014 38,158 Harvey Norman Holdings 20,532 35,114 Incitec Pivot 47,460 128,025 Insurance Australia Group 76,973 193,779 8 Common Stocks (continued) Shares Value ($) Australia (continued) James Hardie Industries 16,388 46,158 Leighton Holdings 6,087 100,423 Lend Lease 14,124 65,384 Lion Nathan 11,086 64,511 Macquarie Airports 25,551 36,291 Macquarie Group 10,754 210,861 Macquarie Infrastructure Group 95,835 124,637 Macquarie Office Trust (Units) 72,900 13,823 Metcash 34,761 93,016 Mirvac Group 38,986 26,814 National Australia Bank 66,469 1,070,883 Newcrest Mining 19,017 262,552 OneSteel 34,146 78,130 Orica 15,007 192,824 Origin Energy 35,247 365,526 OZ Minerals 105,379 65,950 Paladin Energy 19,374 a 29,825 Perpetual 1,401 32,402 Qantas Airways 37,434 60,073 QBE Insurance Group 36,283 621,050 Rio Tinto 11,401 585,663 Santos 25,109 226,971 Sims Group 5,776 55,775 Sonic Healthcare 13,671 123,967 St. George Bank 23,011 426,431 Stockland 59,258 158,972 Suncorp-Metway 38,486 204,933 Tabcorp Holdings 23,546 106,839 Tatts Group 49,469 81,874 Telstra 178,306 486,028 Toll Holdings 25,864 102,584 Transurban Group 45,946 164,387 Wesfarmers 31,398 445,890 Westfield Group 71,602 790,186 Westpac Banking 76,513 1,046,888 Woodside Petroleum 19,233 537,065 The Fund 9 S TAT E M E N T O F I N V E S T M E N T S (continued) Common Stocks (continued) Shares Value ($) Australia (continued) Woolworths 49,622 912,577 WorleyParsons 6,300 62,339 Austria.3% Andritz 1,336 37,457 Atrium European Real Estate 11,588 a 52,164 Erste Group Bank 7,631 200,691 IMMOEAST 14,496 a 17,279 IMMOFINANZ 16,716 a 18,441 OMV 6,689 211,965 Raiffeisen International Bank Holding 2,034 63,191 Strabag 1,910 36,959 Telekom Austria 13,353 162,550 Verbund-Oesterreichische Elektrizitaetswirtschafts, Cl. A 2,986 140,097 Vienna Insurance Group 1,383 36,828 Voestalpine 4,288 103,311 Wienerberger 3,151 51,544 Belgium.7% Belgacom 7,027 238,270 Colruyt 695 155,108 Compagnie Nationale a Portefeuille 1,630 87,100 Delhaize Group 4,114 228,886 Dexia 19,828 102,583 Fortis 88,615 100,008 Groupe Bruxelles Lambert 3,128 226,505 Groupe Bruxelles Lambert (Strip) 236 a 6 InBev 7,389 294,910 KBC Ancora 1,307 38,119 KBC Groep 6,364 270,341 Mobistar 1,138 74,966 Solvay 2,407 221,926 UCB 3,799 96,130 Umicore 5,693 100,778 10 Common Stocks (continued) Shares Value ($) China.0% C.C. Land Holdings 30,000 5,332 Foxconn International Holdings 83,000 a 29,964 Denmark.9% AP MollerMaersk, Cl. A 23 133,157 AP MollerMaersk, Cl. B 44 251,739 Carlsberg, Cl. B 2,819 110,403 Coloplast, Cl. B 1,027 74,322 Danisco 1,915 82,499 Danske Bank 18,731 274,295 DSV 7,324 87,298 FLSmidth & Co. 2,007 74,159 Jyske Bank 2,176 a 64,101 Novo Nordisk, Cl. B 18,684 992,620 Novozymes, Cl. B 1,759 123,402 Rockwool International, Cl. B 243 16,303 Sydbank 2,192 33,592 Topdanmark 627 a 67,262 TrygVesta 1,026 61,322 Vestas Wind Systems 7,346 a 298,331 William Demant Holding 980 a 37,213 Finland1.4% Cargotec, Cl. B 1,444 19,849 Elisa 5,537 82,640 Fortum 17,656 430,088 Kesko, Cl. B 2,668 61,912 Kone, Cl. B 6,585 145,626 Metso 4,783 62,834 Neste Oil 4,602 72,128 Nokia 155,309 2,398,731 Nokian Renkaat 4,614 59,795 Orion, Cl. B 3,310 48,310 Outokumpu 4,446 45,666 Pohjola Bank, Cl. A 5,043 66,762 The Fund 11 S TAT E M E N T O F I N V E S T M E N T S (continued) Common Stocks (continued) Shares Value ($) Finland (continued) Rautaruukki 3,101 50,136 Sampo, Cl. A 17,201 339,610 Sanoma 3,180 48,349 Stora Enso, Cl. R 23,946 220,449 UPM-Kymmene 21,048 295,191 Wartsila 3,161 79,204 YIT 5,145 31,773 France9.8% Accor 8,058 310,065 ADP 1,217 71,451 Air France-KLM 4,856 69,181 Air Liquide 10,067 859,182 Alcatel-Lucent 97,590 a 248,736 Alstom 8,435 409,926 Atos Origin 2,750 63,117 AXA 63,014 1,186,591 BNP Paribas 33,118 2,351,743 Bouygues 10,064 423,433 Bureau Veritas 1,472 52,040 Cap Gemini 5,317 169,028 Carrefour 25,839 1,078,632 Casino Guichard Perrachon 1,681 116,172 Christian Dior 2,006 120,140 Cie de Saint-Gobain 11,292 429,924 Cie Generale dOptique Essilor International 8,105 360,332 CNP Assurances 1,459 116,519 Compagnie Generale de Geophysique-Veritas 6,031 a 95,672 Compagnie Generale des Etablissements Michelin, Cl. B 6,012 305,818 Credit Agricole 35,545 506,395 Dassault Systemes 2,794 114,543 Eiffage 1,558 59,269 Electricite de France 8,216 488,620 Eramet 193 38,423 Eurazeo 1,061 63,100 Eutelsat Communications 3,172 67,453 12 Common Stocks (continued) Shares Value ($) France (continued) France Telecom 74,398 1,858,511 GDF SUEZ 44,532 1,956,932 Gecina 669 46,081 Groupe Danone 17,846 983,034 Hermes International 2,850 365,009 ICADE 739 43,893 Imerys 1,074 48,347 JC Decaux 2,248 38,654 Klepierre 2,777 63,103 LOreal 10,158 760,166 Lafarge 5,833 379,554 Lagardere 5,107 200,754 Legrand 3,955 65,197 LVMH Moet Hennessy Louis Vuitton 9,755 641,563 M6-Metropole Television 3,249 50,675 Natixis 37,520 81,357 Neopost 1,237 102,585 PagesJaunes Groupe 4,274 40,160 Pernod-Ricard 6,554 422,024 Peugeot 6,519 171,901 PPR 3,122 196,360 Publicis Groupe 4,951 110,809 Renault 7,393 223,681 Safran 7,800 97,919 Sanofi-Aventis 42,730 2,678,312 Schneider Electric 8,813 521,889 Scor 6,516 105,349 Societe BIC 1,052 55,041 Societe Generale 19,011 1,016,712 Societe Television Francaise 1 4,756 60,248 Sodexo 3,616 171,994 Suez Environnement 10,962 a a 208,506 Technip 3,926 115,747 Thales 3,490 138,518 Total 87,707 4,761,765 Unibail-Rodamco 3,299 489,447 The Fund 13 S TAT E M E N T O F I N V E S T M E N T S (continued) Common Stocks (continued) Shares Value ($) France (continued) Valeo 3,209 55,300 Vallourec 2,072 228,584 Veolia Environnement 15,564 379,128 Vinci 16,553 587,513 Vivendi 47,429 1,227,208 Wendel 1,132 53,169 Zodiac 1,889 73,034 Germany8.1% Adidas 8,387 292,786 Allianz 18,409 1,354,396 Arcandor 4,661 a 10,934 BASF 38,533 1,273,830 Bayer 31,085 1,701,257 Bayerische Motoren Werke 13,620 347,404 Beiersdorf 3,345 174,331 Bilfinger Berger 1,403 63,495 Celesio 3,521 103,494 Commerzbank 27,418 293,090 Continental 5,802 238,081 Daimler 35,352 1,201,845 Deutsche Bank 22,110 825,400 Deutsche Boerse 7,783 611,796 Deutsche Lufthansa 8,954 124,214 Deutsche Post 34,711 380,733 Deutsche Postbank 3,223 65,023 Deutsche Telekom 116,399 1,709,210 E.ON 77,229 2,904,620 Fraport 1,528 49,060 Fresenius 1,281 74,721 Fresenius Medical Care & Co. 7,860 351,433 GEA Group 5,764 82,812 Hamburger Hafen und Logistik 1,184 40,237 Hannover Rueckversicherung 2,187 54,522 HeidelbergerCement 918 67,807 Henkel & Co. 5,348 130,477 Hochtief 1,550 47,624 14 Common Stocks (continued) Shares Value ($) Germany (continued) Hypo Real Estate Holding 7,752 50,919 Infineon Technologies 33,834 a 105,328 IVG Immobilien 3,487 22,949 K+S 5,958 231,789 Linde 5,366 443,033 MAN 4,469 219,480 Merck 2,713 239,371 Metro 4,266 135,671 Muenchener Rueckversicherungs 8,409 1,097,229 Puma 242 40,332 Q-Cells 2,408 a 93,131 Rheinmetall 1,480 45,191 RWE 18,105 1,487,456 Salzgitter 1,544 100,165 SAP 35,523 1,243,469 Siemens 35,314 2,080,481 Solarworld 3,106 76,960 ThyssenKrupp 14,436 274,767 TUI 8,161 98,726 United Internet 4,560 40,476 Volkswagen 5,914 3,745,886 Wacker Chemie 645 70,069 Greece.5% Alpha Bank 15,929 229,863 Coca-Cola Hellenic Bottling 6,164 85,198 EFG Eurobank Ergasias 12,045 129,216 Hellenic Petroleum 4,036 33,164 Hellenic Telecommunications Organization 11,546 161,636 Marfin Investment Group 24,710 a 107,161 National Bank of Greece 19,855 430,530 OPAP 8,652 187,169 Piraeus Bank 11,949 150,005 Public Power 4,070 49,752 Titan Cement 2,341 39,481 The Fund 15 S TAT E M E N T O F I N V E S T M E N T S (continued) Common Stocks (continued) Shares Value ($) Hong Kong1.9% ASM Pacific Technology 8,000 26,588 Bank of East Asia 52,991 104,514 BOC Hong Kong Holdings 143,000 160,177 Cathay Pacific Airways 45,000 55,241 Cheung Kong Holdings 55,000 535,554 Cheung Kong Infrastructure Holdings 19,000 68,986 Chinese Estates Holdings 44,000 33,315 CITIC International Financial Holdings 61,000 a 35,084 CLP Holdings 83,788 568,937 Esprit Holdings 41,500 232,966 Hang Lung Group 32,000 103,980 Hang Lung Properties 86,000 207,789 Hang Seng Bank 30,700 380,562 Henderson Land Development 40,762 145,023 Hong Kong & China Gas 155,483 274,856 Hong Kong Aircraft Engineerg 2,000 15,663 Hong Kong Exchanges & Clearing 41,000 419,108 HongKong Electric Holdings 56,000 302,334 Hopewell Holdings 24,000 73,296 Hutchison Telecommunications International 74,000 a 80,103 Hutchison Whampoa 84,800 464,152 Hysan Development 27,000 41,727 Kerry Properties 25,000 62,021 Kingboard Chemical Holdings 22,000 43,100 Lee & Man Paper Manufacturing 13,000 4,285 Li & Fung 86,600 174,122 Lifestyle International Holdings 22,000 14,307 Link REIT 84,500 147,205 Mongolia Energy 126,000 a 52,895 MTR 54,000 120,622 New World Development 87,191 73,296 NWS Holdings 37,000 38,541 Orient Overseas International 8,300 14,686 Pacific Basin Shipping 56,000 29,303 PCCW 152,207 56,952 Shangri-La Asia 48,000 67,133 Shun TAK Holdings 36,000 7,306 16 Common Stocks (continued) Shares Value ($) Hong Kong (continued) Sino Land 70,664 60,591 Sun Hung Kai Properties 57,699 496,414 Swire Pacific, Cl. A 33,500 233,741 Television Broadcasts 12,000 33,114 Wharf Holdings 54,192 106,427 Wheelock & Co. 40,000 60,249 Wing Hang Bank 7,000 32,746 Wing Lung Bank 2,700 55,318 Yue Yuen Industrial Holdings 24,800 49,108 Ireland.4% Allied Irish Banks 37,463 182,182 Anglo Irish Bank 27,946 88,593 Bank of Ireland 37,375 109,005 CRH 21,486 468,621 Elan 18,043 a 133,845 Irish Life & Permanent 10,532 36,059 Kerry Group, Cl. A 6,106 137,821 Ryanair Holdings 4,000 a 13,644 Italy3.4% A2A 46,138 83,370 Alleanza Assicurazioni 18,339 120,925 Assicurazioni Generali 43,063 1,073,558 Atlantia 9,957 180,426 Autogrill 3,846 30,520 Banca Carige 29,208 61,704 Banca Monte dei Paschi di Siena 100,904 193,207 Banca Popolare di Milano Scarl 15,093 87,081 Banco Popolare 7,146 87,806 Banco Popolare di Verona 19,243 a 236,447 Bulgari 6,217 45,945 Enel 176,282 1,166,853 ENI 105,801 2,486,010 Fiat 29,409 230,279 Finmeccanica 11,819 143,112 Finmeccanica (Rights) 11,539 a 4,824 The Fund 17 S TAT E M E N T O F I N V E S T M E N T S (continued) Common Stocks (continued) Shares Value ($) Italy (continued) Fondiaria-SAI IFIL Investments Intesa Sanpaolo Italcementi Lottomatica Luxottica Group Mediaset Mediobanca Mediolanum Parmalat Pirelli & C Prysmian Saipem Snam Rete Gas Telecom Italia TERNA SPA UniCredit Unione di Banche Italiane Unipol Gruppo Finanziario Japan23.2% 77 Bank Acom 36 Advantest Aeon Aeon Credit Service AEON Mall Aiful Aioi Insurance Aisin Seiki Ajinomoto Alfresa Holdings All Nippon Airways Alps Electric Amada Aozora Bank Asahi Breweries 18 Common Stocks (continued) Shares Value ($) Japan (continued) Asahi Glass 39,800 255,384 Ashai Kasei 50,900 194,729 Asics 6,000 38,003 Astellas Pharma 20,079 822,200 Bank of Kyoto 13,000 136,344 Bank of Yokohama 50,000 240,405 Benesse 3,200 134,905 Bridgestone 24,400 423,566 Brother Industries 10,100 70,680 Canon 43,450 1,497,613 Canon Marketing Japan 3,100 51,975 Casio Computer 8,900 58,091 Central Japan Railway 64 524,469 Chiba Bank 33,000 160,904 Chubu Electric Power 27,000 712,031 Chugai Pharmaceutical 8,428 119,522 Chugoku Bank 6,000 83,037 Chugoku Electric Power 11,300 277,255 Chuo Mitsui Trust Holdings 39,380 155,151 Citizen Holdings 13,000 71,484 COCA-COLA WEST HOLDINGS 2,700 54,079 Cosmo Oil 27,000 57,748 Credit Saison 6,500 68,604 CSK HOLDINGS 3,600 30,072 Dai Nippon Printing 24,800 292,521 Daicel Chemical Industries 11,000 39,712 Daido Steel 14,200 44,744 Daihatsu Motor 8,000 59,522 Daiichi Sankyo 27,883 571,529 Daikin Industries 11,100 249,874 Dainippon Sumitomo Pharma 7,000 54,993 Daito Trust Construction 3,200 134,656 Daiwa House Industry 21,400 189,023 Daiwa Securities Group 54,000 300,423 Dena 11 24,331 Denki Kagaku Kogyo 18,600 41,971 Denso 19,500 385,708 The Fund 19 S TAT E M E N T O F I N V E S T M E N T S (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Dentsu 81 132,486 DIC 24,000 38,466 Dowa Holdings 11,000 33,897 Dowa Holdings (Rights) 7,000 a 0 East Japan Railway 139 989,351 Eisai 10,400 342,430 Electric Power Development 5,180 153,876 Elpida Memory 3,900 a 20,433 FamilyMart 2,600 104,009 Fanuc 7,800 530,260 Fast Retailing 1,900 200,527 Fuji Electric Holdings 21,000 31,308 Fuji Heavy Industries 25,000 87,243 Fuji Media Holdings 11 13,209 FUJIFILM Holdings 19,600 434,794 Fujitsu 72,800 290,181 Fukuoka Financial Group 29,000 94,852 Furukawa Electric 26,000 77,983 Gunma Bank 15,000 77,708 Hachijuni Bank 18,000 88,172 Hakuhodo DY Holdings 1,170 53,130 Hankyu Hashin Holdings 49,000 231,784 Haseko 44,500 39,827 Hikari Tsushin 700 10,210 Hino Motors 10,000 23,062 Hirose Electric 1,200 105,076 Hiroshima Bank 19,000 70,435 Hisamitsu Pharmaceutical 2,900 121,433 Hitachi 137,900 641,422 Hitachi Chemical 3,700 37,800 Hitachi Construction Machinery 4,200 48,066 Hitachi High-Technologies 2,700 44,437 Hitachi Metals 7,000 52,630 Hokkaido Electric Power 8,100 184,419 Hokuhoku Financial Group 48,000 94,523 Hokuriku Electric Power 7,200 188,823 Honda Motor 67,220 1,672,175 20 Common Stocks (continued) Shares Value ($) Japan (continued) HOYA 16,600 308,204 Ibiden 5,700 109,490 Idemitsu Kosan 1,000 58,751 IHI 49,000 60,735 INPEX 34 198,036 Isetan Mitsukoshi Holdings 13,020 a 124,239 Isuzu Motors 47,000 82,044 Ito En 3,300 53,010 Itochu 62,500 338,034 Itochu Techno-Solutions 1,400 33,449 Iyo Bank 11,000 120,212 J Front Retailing 21,800 98,650 Jafco 1,600 44,268 Japan Airlines 35,600 a 81,139 Japan Petroleum Exploration 1,000 38,380 Japan Prime Realty Investment 21 37,471 Japan Real Estate Investment 18 160,156 Japan Retail Fund Investment 13 48,255 Japan Steel Works 14,000 98,793 Japan Tobacco 180 640,190 JFE Holdings 20,760 545,121 JGC 8,000 85,055 Joyo Bank 26,462 124,333 JS Group 11,424 152,305 JSR 6,700 77,845 JTEKT 7,300 56,336 Jupiter Telecommunications 109 73,382 Kajima 31,800 93,884 Kamigumi 11,400 91,947 Kaneka 12,000 56,724 Kansai Electric Power 31,399 800,134 Kansai Paint 11,000 62,030 Kao 21,000 608,051 Kawasaki Heavy Industries 64,000 115,699 Kawasaki Kisen Kaisha 25,000 97,398 KDDI 119 712,106 Keihin Electric Express Railway 18,000 139,240 The Fund 21 S TAT E M E N T O F I N V E S T M E N T S (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Keio 24,000 124,064 Keisei Electric Railway 10,000 48,885 Keyence 1,514 292,848 Kikkoman 8,000 80,005 Kinden 5,000 42,149 Kintetsu 66,354 254,538 Kirin Holdings 33,000 361,807 Kobe Steel 113,000 182,616 Komatsu 35,900 390,451 Konami 4,300 78,672 Konica Minolta Holdings 18,500 120,625 Kubota 46,000 236,761 Kuraray 13,500 102,116 Kurita Water Industries 4,200 95,431 Kyocera 6,400 374,484 Kyowa Hakko Kogyo 9,705 80,468 Kyushu Electric Power 15,600 363,830 Lawson 2,900 143,075 Leopalace21 4,800 36,647 Mabuchi Motor 1,100 43,242 Makita 4,600 85,855 Marubeni 67,000 266,022 Marui Group 10,600 65,926 Maruichi Steel Tube 2,000 46,418 Mazda Motor 34,000 77,128 Mediceo Paltac Holdings 5,600 60,611 Meiji Dairies 13,000 60,261 Minebea 12,000 32,073 Mitsubishi 55,300 919,361 Mitsubishi Chemical Holdings 51,600 211,910 Mitsubishi Electric 77,000 475,334 Mitsubishi Estate 48,000 846,295 Mitsubishi Gas Chemical 15,000 56,426 Mitsubishi Heavy Industries 128,700 411,731 Mitsubishi Logistics 4,000 36,789 Mitsubishi Materials 48,000 110,721 Mitsubishi Motors 152,000 a 209,435 22 Common Stocks (continued) Shares Value ($) Japan (continued) Mitsubishi Rayon 20,000 43,731 Mitsubishi Tanabe Pharma 9,000 93,728 Mitsubishi UFJ Financial Group 419,090 2,584,949 Mitsubishi UFJ Lease & Finance 2,810 68,620 Mitsui & Co. 70,400 677,843 Mitsui Chemicals 28,000 99,224 Mitsui Engineering & Shipbuilding 30,000 41,606 Mitsui Fudosan 34,000 586,312 Mitsui Mining & Smelting 20,000 36,380 Mitsui OSK Lines 45,000 238,672 Mitsui Sumitomo Insurance Group Holdings 15,169 432,987 Mitsumi Electric 3,100 40,481 Mizuho Financial Group 395 947,567 Mizuho Trust & Banking 64,000 74,724 Murata Manufacturing 8,600 298,526 Namco Bandai Holdings 8,550 89,386 NEC 75,800 228,150 NEC Electronics 1,100 a 11,209 NGK Insulators 10,000 106,053 NGK Spark Plug 7,000 66,836 NHK Spring 6,000 24,111 Nidec 4,200 216,466 Nikon 13,600 190,277 Nintendo 4,050 1,279,436 Nippon Building Fund 21 203,946 Nippon Electric Glass 13,085 80,557 Nippon Express 34,000 139,384 Nippon Meat Packers 7,000 97,258 Nippon Mining Holdings 38,300 118,796 Nippon Oil 51,800 214,821 Nippon Paper Group 39 104,408 Nippon Sheet Glass 28,000 91,162 Nippon Steel 203,100 679,829 Nippon Telegraph & Telephone 212 871,518 Nippon Yusen 44,800 215,111 Nipponkoa Insurance 27,000 165,825 Nishi-Nippon City Bank 32,000 69,329 The Fund 23 S TAT E M E N T O F I N V E S T M E N T S (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Nissan Chemical Industries Nissan Motor Nisshin Seifun Group Nisshin Steel Nisshinbo Industries Nissin Foods Holdings Nitori Nitto Denko NOK Nomura Holdings Nomura Real Estate Holdings Nomura Real Estate Office Fund 12 Nomura Research Institute NSK NTN NTT Data 50 NTT DoCoMo NTT Urban Development 55 Obayashi Obic Odakyu Electric Railway OJI Paper OKUMA Olympus Omron Ono Pharmaceutical Onward Holdings Oracle Japan Oriental Land ORIX Osaka Gas OSAKA Titanium Technologies OTSUKA Panasonic Panasonic Electric Works Pioneer Promise 24 Common Stocks (continued) Shares Value ($) Japan (continued) Rakuten 264 130,870 Resona Holdings 214 221,021 Ricoh 27,000 287,665 Rohm 4,300 203,588 Sankyo 2,300 104,073 Santen Pharmaceutical 3,200 81,516 Sanyo Electric 74,000 a 110,945 Sapporo Hokuyo Holdings 11 48,294 Sapporo Holdings 13,000 71,093 SBI Holdings 699 83,322 Secom 8,400 325,682 Sega Sammy Holdings 6,984 53,713 Seiko Epson 5,600 85,163 Sekisui Chemical 16,000 93,065 Sekisui House 18,000 182,782 Seven & I Holdings 35,060 983,535 Sharp 40,000 282,845 Shikoku Electric Power 7,500 220,102 Shimadzu 11,000 74,894 Shimamura 800 55,524 Shimano 2,500 73,018 Shimizu 25,000 124,881 Shin-Etsu Chemical 16,700 875,377 Shinko Electric Industries 2,700 17,367 Shinko Securities 22,000 53,723 Shinsei Bank 59,000 89,797 Shionogi & Co. 12,000 203,964 Shiseido 13,000 263,765 Shizuoka Bank 24,400 213,465 Showa Denko 45,000 67,536 Showa Shell Sekiyu 8,400 67,730 SMC 2,400 229,602 Softbank 31,200 305,038 Sojitz 53,200 91,092 Sompo Japan Insurance 34,000 242,491 Sony 40,980 939,081 Sony Financial Holdings 33 108,917 The Fund 25 S TAT E M E N T O F I N V E S T M E N T S (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Square Enix Holdings Stanley Electric SUMCO Sumitomo Sumitomo Chemical Sumitomo Electric Industries Sumitomo Heavy Industries Sumitomo Metal Industries Sumitomo Metal Mining Sumitomo Mitsui Financial Group Sumitomo Realty & Development Sumitomo Rubber Industries Sumitomo Trust & Banking Suruga Bank Suzuken Suzuki Motor T & D Holdings Taiheiyo Cement Taisei Taisho Pharmaceutical Taiyo Nippon Sanso Takashimaya Takeda Pharmaceutical Takefuji TDK Teijin Terumo THK Tobu Railway Toho Toho Gas Toho Titanium Tohoku Electric Power Tokai Rika Tokio Marine Holdings Tokuyama 26 Common Stocks (continued) Shares Value ($) Japan (continued) Tokyo Broadcasting System 1,700 29,925 Tokyo Electric Power 49,472 1,422,743 Tokyo Electron 6,900 228,484 Tokyo Gas 96,000 418,825 Tokyo Steel Manufacturing 3,500 27,019 Tokyo Tatemono 11,000 45,024 Tokyu 44,820 175,662 Tokyu Land 16,000 44,809 TonenGeneral Sekiyu 12,000 101,539 Toppan Printing 20,000 146,861 Toray Industries 56,000 259,955 Toshiba 123,000 444,031 Tosoh 20,000 40,587 TOTO 11,000 78,294 Toyo Seikan Kaisha 7,200 90,076 Toyo Suisan Kaisha 4,000 102,825 Toyoda Gosei 2,600 36,653 Toyota Boshoku 2,400 21,898 Toyota Industries 7,400 169,517 Toyota Motor 112,014 4,422,972 Toyota Tsusho 8,300 79,431 Trend Micro 4,000 99,176 Ube Industries 46,600 96,723 UNICHARM 1,600 114,361 UNY 7,000 55,036 Ushio 5,500 74,771 USS 990 60,817 West Japan Railway 70 310,485 Yahoo! Japan 627 205,598 Yakult Honsha 4,000 101,126 Yamada Denki 3,530 191,601 Yamaguchi Financial Group 8,000 75,979 Yamaha 6,800 65,529 Yamaha Motor 7,400 81,399 Yamato Holdings 15,400 169,651 Yamato Kogyo 1,400 32,910 The Fund 27 S TAT E M E N T O F I N V E S T M E N T S (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Yamazaki Baking 6,000 80,481 Yaskawa Electric 9,000 39,294 Yokogawa Electric 11,500 53,119 Luxembourg.4% ArcelorMittal 35,464 901,879 Millicom International Cellular 2,582 93,084 Reinet Investments 2,735 a 28,027 SES 12,261 218,288 Netherlands2.4% Aegon 55,564 223,564 Akzo Nobel 10,890 447,760 ASML Holding 17,382 299,762 Corio 1,591 84,290 European Aeronautic Defence and Space 13,621 223,502 Fugro 2,190 77,174 Heineken 9,807 327,435 Heineken Holding 4,746 142,631 ING Groep 77,877 714,472 Koninklijke Ahold 47,694 506,024 Koninklijke Boskalis Westminster 2,390 78,039 Koninklijke DSM 5,771 158,872 KONINKLIJKE KPN 73,439 1,022,974 Koninklijke Philips Electronics 41,976 763,819 Randstad Holding 4,124 79,252 Reed Elsevier 25,149 332,807 SBM Offshore 5,383 93,413 SNS Reaal 4,742 34,275 STMicroelectronics 27,564 223,522 TNT 15,273 315,682 TomTom 2,287 a 17,241 Unilever 66,372 1,585,636 Wolters Kluwer 12,468 218,496 28 Common Stocks (continued) Shares Value ($) New Zealand.1% Auckland International Airport 38,406 40,702 Contact Energy 12,150 50,828 Fletcher Building 23,297 77,922 Sky City Entertainment Group 20,093 38,328 Telecom of New Zealand 79,333 109,533 Norway.7% Acergy 7,144 47,010 Aker Solutions 6,487 35,122 DNB NOR 28,325 161,985 Frontline 1,991 60,923 Norsk Hydro 25,958 107,962 Orkla 33,359 220,504 Petroleum Geo-Services 6,756 a 33,267 Renewable Energy 5,800 a 54,190 SeaDrill 11,003 104,601 StatoilHydro 53,160 1,032,846 Storebrand 16,254 37,906 Telenor 33,633 199,334 Yara International 8,133 168,224 Portugal.3% Banco BPI 9,520 19,556 Banco Comercial Portugues, Cl. R 88,548 102,515 Banco Espirito Santo 8,861 84,272 Brisa 11,976 91,391 Cimpor-Cimentos de Portugal 12,398 56,613 Energias de Portugal 76,062 259,067 Jeronimo Martins 9,924 50,475 Portugal Telecom 26,094 170,175 Sonae 27,207 16,560 Zon Multimedia Servicos de Telecomunicacoes 8,174 41,450 Singapore1.0% Ascendas Real Estate Investment Trust 38,700 41,721 The Fund 29 S TAT E M E N T O F I N V E S T M E N T S (continued) Common Stocks (continued) Shares Value ($) Singapore (continued) CapitaCommercial Trust 38,000 25,734 CapitaLand 65,000 128,306 CapitaMall Trust 42,000 54,959 City Developments 19,000 82,629 ComfortDelgro 64,700 52,826 Cosco Singapore 30,000 16,142 DBS Group Holdings 47,059 360,045 Fraser and Neave 42,150 78,906 Genting International 79,527 a 19,532 Golden Agri-Resources 186,000 24,183 Jardine Cycle & Carriage 5,422 34,429 Keppel 50,000 153,926 Keppel Land 14,000 17,866 Neptune Orient Lines 14,000 11,740 Noble Group 52,800 38,124 Olam International 54,300 47,145 Oversea-Chinese Banking 102,942 345,056 Parkway Holdings 27,000 28,914 SembCorp Industries 41,254 69,534 SembCorp Marine 32,000 38,992 Singapore Airlines 22,733 171,404 Singapore Exchange 35,000 123,071 Singapore Press Holdings 64,075 139,232 Singapore Technologies Engineering 50,000 79,097 Singapore Telecommunications 315,951 531,280 United Overseas Bank 50,112 446,036 UOL Group 22,111 28,574 Venture 9,000 32,708 Wilmar International 36,000 60,800 Yanlord Land Group 17,000 8,625 Spain3.9% Abertis Infraestructuras 11,028 187,247 Acciona 1,078 100,813 Acerinox 5,729 70,976 ACS Actividades de Construccion y Servicios 8,042 295,325 Banco Bilbao Vizcaya Argentaria 144,834 1,651,079 30 Common Stocks (continued) Shares Value ($) Spain (continued) Banco de Sabadell 37,040 249,874 Banco Popular Espanol 31,816 285,235 Banco Santander 258,958 2,748,480 Bankinter 11,084 117,782 Cintra Concesiones de Infraestructuras de Transporte 8,171 71,804 Criteria Caixacorp 34,586 110,519 Enagas 7,508 144,998 Fomento de Construcciones y Contratas 1,790 70,364 Gamesa Corp Tecnologica 7,374 119,221 Gas Natural SDG 4,231 128,871 Gestevision Telecinco 5,695 45,207 Grifols 5,546 109,006 Grupo Ferrovial 2,813 85,680 Iberdrola 142,435 1,016,864 Iberdrola Renovables 31,737 95,379 Iberia Lineas Aereas de Espana 23,577 55,010 Inditex 8,745 292,310 Indra Sistemas 3,965 76,323 Mapfre 27,823 87,497 Promotora de Informaciones 2,270 8,779 Red Electrica 4,407 191,232 Repsol 29,178 549,069 Sacyr Vallehermoso 3,126 28,540 Sacyr Vallehermoso (Rights) 3,126 a 1,982 Telefonica 174,487 3,190,554 Union Fenosa 15,026 316,293 Zardoya Otis 5,579 104,702 Sweden1.9% Alfa Laval 16,592 116,546 Assa Abloy, Cl. B 13,393 146,912 Atlas Copco, Cl. A 27,032 220,225 Atlas Copco, Cl. B 15,166 110,907 Boliden 11,404 27,067 Electrolux, Ser. B 9,739 87,151 Getinge, Cl. B 7,895 108,887 The Fund 31 S TAT E M E N T O F I N V E S T M E N T S (continued) Common Stocks (continued) Shares Value ($) Sweden (continued) Hennes & Mauritz, Cl. B 20,866 738,861 Holmen, Cl. B 1,992 55,713 Husqvarna, Cl. B 10,542 72,021 Investor, Cl. B 18,302 268,855 Lundin Petroleum 8,981 a 41,826 Modern Times Group, Cl. B 1,823 38,591 Nordea Bank 84,915 664,552 Sandvik 39,471 250,667 Scania, Cl. B 13,938 111,762 Securitas, Cl. B 12,514 118,004 Skandinaviska Enskilda Banken, Cl. A 18,814 179,222 Skanska, Cl. B 15,616 134,233 SKF, Cl. B 15,765 141,076 Ssab Svenskt Stal, Ser. A 6,728 66,681 Ssab Svenskt Stal, Ser. B 3,205 28,578 Svenska Cellulosa, Cl. B 21,762 158,445 Svenska Handelsbanken, Cl. A 18,870 337,723 Swedbank, Cl. A 15,697 125,363 Swedish Match 10,491 142,335 Tele2, Cl. B 13,336 112,068 Telefonaktiebolaget LM Ericsson, Cl. B 120,886 837,499 TeliaSonera 89,475 388,001 Volvo, Cl. B 45,073 230,152 Switzerland8.2% ABB 89,629 a 1,147,171 Actelion 4,116 a 214,953 Adecco 4,927 169,316 Aryzta 3,024 a 106,146 Baloise Holding 2,310 121,922 Compagnie Financiere Richemont 19,983 417,093 Credit Suisse Group 42,555 1,581,900 EFG International 2,389 50,723 Geberit 1,556 159,856 Givaudan 256 172,924 Holcim 8,636 486,124 Julius Baer Holding 8,295 319,713 32 Common Stocks (continued) Shares Value ($) Switzerland (continued) Kuehne & Nagel International 2,071 123,847 Lindt & Spruengli 38 81,072 Logitech International 7,485 a 110,733 Lonza Group 1,965 161,500 Nestle 159,598 6,148,632 Nobel Biocare Holding 4,982 84,494 Novartis 96,579 4,828,743 OC Oerlikon 259 a 19,801 Pargesa Holding 1,116 84,557 Roche Holding 28,522 4,317,186 Schindler Holding 2,183 93,447 SGS 180 175,524 Sonova Holding 1,720 70,682 Straumann Holding 343 57,556 Sulzer 1,068 62,176 Swatch Group 3,248 249,077 Swiss Life Holding 1,495 a 133,111 Swiss Reinsurance 14,041 574,118 Swisscom 934 282,267 Syngenta 4,147 766,878 Synthes 2,393 305,873 UBS 119,533 a 1,980,193 Zurich Financial Services 5,930 1,182,903 United Kingdom21.1% 3i Group 15,226 132,847 AMEC 12,597 105,228 Anglo American 53,839 1,332,687 Antofagasta 14,506 88,947 Associated British Foods 15,157 170,327 AstraZeneca 59,541 2,530,139 Aviva 106,112 630,935 BAE Systems 143,647 809,437 Balfour Beatty 19,888 80,013 Barclays 331,683 958,751 Berkeley Group Holdings 4,303 a 51,796 BG Group 136,087 2,007,520 The Fund 33 S TAT E M E N T O F I N V E S T M E N T S (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) BHP Billiton 89,820 1,528,178 BP 764,388 6,264,817 British Airways 20,594 45,287 British American Tobacco 70,387 1,933,354 British Energy Group 42,421 507,207 British Land 20,120 200,254 British Sky Broadcasting Group 45,902 280,718 BT Group 315,492 586,727 Bunzl 13,319 134,070 Burberry Group 16,747 74,412 Cable & Wireless 100,100 198,773 Cadbury 54,184 497,270 Cairn Energy 5,407 a 140,131 Capita Group 24,317 250,670 Carnival 6,909 151,261 Carphone Warehouse Group 16,486 35,694 Centrica 150,333 739,629 Cobham 44,887 136,349 Compass Group 76,258 354,547 Daily Mail & General Trust, Cl. A 10,993 51,687 Diageo 103,943 1,597,159 Drax Group 14,070 130,831 Enterprise Inns 20,106 31,512 Eurasian Natural Resources 12,094 60,430 Experian 41,933 231,376 Firstgroup 19,639 129,544 Friends Provident 96,104 108,696 G4S 50,586 153,006 GKN 25,766 49,437 GlaxoSmithKline 222,052 4,294,586 Hammerson 11,948 137,065 Hays 50,437 55,619 HBOS 206,344 331,065 Home Retail Group 38,009 120,830 HSBC Holdings 487,279 5,999,363 ICAP 20,326 100,824 IMI 13,028 57,887 34 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Imperial Tobacco Group 41,508 1,116,654 Inchcape 17,639 22,515 Intercontinental Hotels Group 10,871 92,478 International Power 60,466 216,400 Invensys 36,965 a 92,217 Investec 18,771 71,273 ITV 138,441 66,546 J Sainsbury 43,552 198,792 Johnson Matthey 8,443 127,141 Kazakhmys 7,534 34,754 Kingfisher 100,222 184,604 Ladbrokes 24,809 63,234 Land Securities Group 18,845 332,195 Legal & General Group 248,619 286,415 Liberty International 10,965 121,713 Lloyds TSB Group 242,256 774,236 Logica 59,228 65,792 London Stock Exchange Group 5,370 48,459 Lonmin 6,315 117,033 Man Group 68,932 396,500 Marks & Spencer Group 66,192 234,219 Meggitt 23,721 52,029 Mitchells & Butlers 20,100 50,744 Mondi 17,885 64,875 National Express Group 4,590 42,273 National Grid 101,624 1,155,135 Next 7,537 128,355 Old Mutual 191,726 155,200 Pearson 33,246 326,599 Persimmon 14,743 71,463 Prudential 99,348 505,641 Reckitt Benckiser Group 24,645 1,039,302 Reed Elsevier 44,169 388,944 Rentokil Initial 71,091 51,689 Rexam 25,044 151,034 Rio Tinto 40,595 1,878,530 Rolls-Royce Group 74,881 a 394,725 The Fund 35 S TAT E M E N T O F I N V E S T M E N T S (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) Royal Bank of Scotland Group Royal Dutch Shell, Cl. A Royal Dutch Shell, Cl. B RSA Insurance Group SABMiller Sage Group Schroders Scottish & Southern Energy Segro Serco Group Severn Trent Shire Smith & Nephew Smiths Group Stagecoach Group Standard Chartered Standard Life Tate & Lyle Tesco Thomas Cook Group Thomson Reuters Tomkins Tui Travel Tullow Oil Unilever United Business Media United Utilities Group Vedanta Resources Vodafone Group Whitbread 36 Common Stocks (continued) Shares Value ($) United Kingdom (continued) William Hill 13,032 40,218 WM Morrison Supermarkets 99,138 422,479 Wolseley 28,420 155,208 WPP Group 46,661 282,721 Xstrata 25,431 433,499 Total Common Stocks (cost $425,239,108) Preferred Stocks.4% Germany.4% Bayerische Motoren Werke 2,353 47,203 Fresenius 3,320 210,497 Henkel & Co. 7,493 213,879 Porsche Automobil Holding 3,681 323,892 ProSieben Sat.1 Media 2,639 7,831 RWE 1,511 94,767 Volkswagen 4,100 252,153 Italy.0% IFI-Istituto Finanziario Industriale 1,887 a 16,271 Unipol Gruppo Finanziario 38,571 41,574 Total Preferred Stocks (cost $1,590,120) Principal Short-Term Investments.5% Amount ($) Value ($) U.S. Treasury Bills; 0.22%, 12/18/08 (cost $1,654,528) 1,655,000 b The Fund 37 S TAT E M E N T O F I N V E S T M E N T S (continued) Other Investment1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,800,000) 4,800,000 c Total Investments (cost $433,283,756) 98.8% Cash and Receivables (Net) 1.2% Net Assets 100.0% a Non-income producing security. b Held by a broker as collateral for open financial futures positions. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 12.3 Consumer Durables 2.5 Energy 8.8 Transportation 2.5 Materials 8.2 Food Retail 2.2 Pharmaceuticals & Biotechnology 7.8 Short-Term/Money Market Investment 2.0 Capital Goods 6.8 Media 1.5 Utilities 6.7 Software & Services 1.4 Food, Beverage & Tobacco 6.4 Retailing 1.2 Telecommunications 6.1 Health Care 1.0 Automobiles & Components 4.9 Household & Personal Products 1.0 Insurance 4.1 Commercial & Professional Services .8 Diversified Financials 3.8 Hotels, Restaurants & Leisure .8 Technology Hardware & Equipment 3.0 Semiconductors & Equipment .4 Real Estate 2.6  Based on net assets. See notes to financial statements. 38 STATEMENT OF FINANCIAL FUTURES O c t o b e r 3 1 , 2 0 0 8 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 10/31/2008 ($) Financial Futures Long DJ Euro Stoxx 50 133 4,371,438 December 2008 408,351 FTSE 100 40 2,829,814 December 2008 278,152 TOPIX 27 2,344,484 December 2008 125,433 See notes to financial statements. The Fund 39 STATEMENT OF ASSETS AND LIABILITIES O c t o b e r 3 1 , 2 0 0 8 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers Affiliated issuers Cash Cash denominated in foreign currencies Dividends and interest receivable Receivable for shares of Common Stock subscribed Receivable for investment securities sold Receivable for futures variation marginNote 4 Unrealized appreciation on forward currency exchange contractsNote 4 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) Payable for investment securities purchased Payable for shares of Common Stock redeemed Unrealized depreciation on forward currency exchange contractsNote 4 Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (including $811,936 net unrealized appreciation on financial futures) Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) Net Asset Value, offering and redemption price per shareNote 3(c) ($) See notes to financial statements. 40 STATEMENT OF OPERATIONS Ye a r E n d e d O c t o b e r 3 1 , 2 0 0 8 Investment Income ($): Income: Dividends (net of $1,513,363 foreign taxes withheld at source): Unaffiliated issuers 15,429,511 Affiliated issuers 169,262 Interest 113,783 Total Income Expenses: Management feeNote 3(a) 1,654,193 Shareholder servicing costsNote 3(b) 1,181,566 Directors feesNote 3(a) 27,477 Loan commitment feesNote 2 5,176 Total Expenses LessDirectors fees reimbursed by the ManagerNote 3(a) (27,477) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 8,409,226 Net realized gain (loss) on financial futures (5,550,176) Net realized gain (loss) on forward currency exchange contracts (666,926) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (including $727,199 net unrealized appreciation on financial futures) (280,519,632) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 41 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($): Net proceeds from shares sold Dividends reinvested Cost of shares redeemed Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet Capital Share Transactions (Shares): Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 42 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 21.98 18.03 14.47 12.57 10.91 Investment Operations: Investment incomenet a .49 .43 .38 .29 .25 Net realized and unrealized gain (loss) on investments (10.47) 3.90 3.45 1.88 1.72 Total from Investment Operations (9.98) 4.33 3.83 2.17 1.97 Distributions: Dividends from investment incomenet (.49) (.38) (.27) (.27) (.31) Net asset value, end of period 11.51 21.98 18.03 14.47 12.57 Total Return (%) (46.37) 24.40 26.83 17.40 18.40 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .61 .61 .60 .60 .60 Ratio of net expenses to average net assets .60 .60 .60 .60 .60 Ratio of net investment income to average net assets 2.72 2.20 2.30 2.07 2.07 Portfolio Turnover Rate 7.17 3.31 4.12 3.46 14.80 Net Assets, end of period ($ x 1,000) 326,931 561,653 355,608 200,674 117,116 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 43 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus International Stock Index Fund (the fund) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The funds investment objective is to match the performance of the Morgan Stanley Capital International Europe,Australasia, Far East Free Index (MSCI EAFE Free Index). The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which requires the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 44 (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. The Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 157 Fair Value The Fund 45 N O T E S T O F I N A N C I A L S TAT E M E N T S (continued) Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Management does not believe that the application of this standard will have a material impact on the financial statements of the fund. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales and maturities of short-term securities, sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities, resulting from changes in exchange rates. Such gains and losses are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
